People v Kistner (2021 NY Slip Op 03804)





People v Kistner


2021 NY Slip Op 03804


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed June 11, 2021.) 


KA 19-00668.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCODEY KISTNER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [1979]). (Appeal from Judgment of Erie County Court, Susan Eagan, J. - Burglary, 3rd Degree).